                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF PENNSYLVANIA

NATHAN HAYNES,                          )             Civil Action No. 2: 19-cv-1407
                                        )
               Petitioner,              )             Chief United States Magistrate Judge
                                        )             Cynthia Reed Eddy
               v.                       )
                                        )
MICHAEL CLARK, Superintendent           )
Albion Correctional Institute;          )
JOHN SHAPIRO, 1 the Attorney General of )
the State of Pennsylvania, and the      )
DISTRICT ATTORNEY OF                    )
MERCER COUNTY,                          )
                                        )
               Respondents.             )

                                           ORDER

       AND NOW, this 21st day of February, 2020, for the reasons set forth in the

accompanying Memorandum Opinion, the Petition for Writ of Habeas Corpus is DISMISSED.

       AND IT IS FURTHER ORDERED that pursuant to Rule 4(a)(1) of the Federal Rules

of Appellate Procedure, Petitioner has thirty (30) days to file a notice of appeal as provided by

Rule 3 of the Federal Rules of Appellate Procedure.

                                                      BY THE COURT:

                                                      s/ Cynthia Reed Eddy
                                                      Cynthia Reed Eddy
                                                      Chief United States Magistrate Judge

cc:    John J. Bongivengo
       (via ECF electronic notification)

       Jacob C. Sander
       Mercer County District Attorney’s Office
       (via ECF electronic notification)


1
       The Attorney General for the Commonwealth of Pennsylvania is Josh Shapiro. Petitioner
erroneously listed “John Shapiro” as the Attorney General.

                                               1
